Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.


Allowable Subject Matter
1a. Claims 2, 4-6, 10-14, 16, 18, 20 and 22-26 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims AND under conditions that Applicant overcomes the non-statutory double patenting rejection described in Sec 1b-1c.


Non-Statutory Double Patenting Rejections
1b. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-26 are rejected based on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Huang (US 10798613 B2, hereinafter Huang ’613).

Regarding Claims 1-26, the claims are not patentably distinct with Huang ’613. See the following comparison table. 
Table 1 Non-Statutory Double Patenting

Instant Application 17/032,683
Parent Patent 10,798,613
1, An apparatus for wireless communications, comprising: 

a processing system configured to: 

assign virtual local area network (VLAN) identifiers (VIDs) to at least some of service set identifiers (SSIDs) supported by a multi access point (MAP) network, and 






wherein the traffic separation policy information is output for transmission via a type length value (TLV) that includes at least one octet for type, two octets for length, and one or more octets indicating SSIDs;  and

 

at least one interface configured to output the traffic separation policy information. 
 







a processing system configured to: 

assign virtual local area network (VLAN) identifiers (VIDs) to at least some of service set identifiers (SSIDs) supported by a multi access point (MAP) network, and 



at least one interface configured to output the traffic separation policy information, wherein: 

the traffic separation policy information is output for transmission via a type length value (TLV), the TLV indicates whether the traffic separation policy information is SSID based or internet protocol (IP) address based, the TLV includes an indication of the VID assigned to one of the SSIDs, and 

if the TLV indicates the traffic separation policy information is SSID based or internet protocol (IP) address based, the TLV also indicates one or more IP addresses associated with the SSID to which the indicated VID is assigned. 



2, The apparatus of claim 1, wherein the TLV is enclosed in a MAP Policy Configuration Request message. 

3, The apparatus of claim 1, wherein the TLV indicates whether the traffic separation policy information is one or more of SSID based, internet protocol (IP) address based, or media access control (MAC) address based. 

1, ……
the traffic separation policy information is output for transmission via a type length value (TLV), the TLV indicates whether the traffic separation policy information is SSID based or internet protocol (IP) address based, the TLV includes an indication of the VID assigned to one of the SSIDs, and 

if the TLV indicates the traffic separation policy information is SSID based or internet protocol (IP) address based, the TLV also indicates one or more IP addresses associated with the SSID to which the indicated VID is assigned. 

11, An apparatus for wireless communications, comprising: at least one interface configured to obtain information including virtual local area network (VLAN) identifiers (VIDs) assigned to client STAs in a multi access point (MAP) 
network that belong to service set identifiers (SSIDs), wherein the VIDs are assigned to client STAs based on IP addresses and MAC address
………

4, The apparatus of claim 3, wherein: the TLV also includes an indication of the VID assigned to one of the SSIDs;  and if the TLV indicates the traffic separation policy information is SSID based or internet protocol (IP) address, the TLV also 


the traffic separation policy information is output for transmission via a type length value (TLV), the TLV indicates whether the traffic separation policy information is SSID based or internet 

if the TLV indicates the traffic separation policy information is SSID based or internet protocol (IP) address based, the TLV also indicates one or more IP addresses associated with the SSID to which the indicated VID is assigned. 



3, The apparatus of claim 1, wherein the traffic separation policy information comprises a bitmap that indicates how traffic for a corresponding SSID is to be handled. 
 

6, The apparatus of claim 5, wherein the bitmap indicates whether or not traffic for the corresponding SSID is to only be forwarded between a gateway and an agent. 
 

 4, The apparatus of claim 3, wherein the bitmap indicates whether or not traffic for the corresponding SSID is to only be forwarded between a gateway and an agent. 

7, An apparatus for wireless communications, comprising: 

at least one interface configured to obtain information including virtual local area network (VLAN) identifiers (VIDs) assigned to service set identifiers (SSIDs) supported by a multi access point (MAP) network and to obtain traffic, 






wherein the information is output for transmission via a type length value (TLV) that includes at least one octet for type, two octets for length, and one or more octets indicating SSIDs;  and 


a processing system configured to forward the traffic in the MAP network, based on the VIDs in the information. 
 



    5, An apparatus for wireless communications, comprising: 

at least one interface configured to obtain information including virtual local area network 
(VLAN) identifiers (VIDs) assigned to service set identifiers (SSIDs) supported by a multi access point (MAP) network and to obtain traffic;  and 

a processing system configured to forward the traffic in the MAP network, based on the VIDs 
in the information, 

wherein: the information is obtained via a type length value (TLV), the TLV indicates whether the traffic separation policy information is SSID based or internet protocol (IP) address based, the TLV includes an indication of the VID assigned to one of the SSIDs, and if the TLV indicates the traffic separation policy information is SSID based or internet protocol (IP) address based, the TLV also indicates one or more IP addresses associated with the SSID to which the indicated VID is assigned. 
 

8, The apparatus of claim 7, wherein: the at least one interface is configured to obtain a message; and the TLV is enclosed in the message. 
 

    6, The apparatus of claim 5, wherein: the at least one interface is configured to obtain a message; and the TLV is enclosed in the message.
9, The apparatus of claim 7, wherein the TLV indicates whether the information is one or more of 


network that belong to service set identifiers (SSIDs), wherein the VIDs are assigned to client STAs based on IP addresses and MAC address;  

 


5, ……
a processing system configured to forward the traffic in the MAP network, based on the VIDs 
in the information, wherein: the information is obtained via a type length value (TLV), the TLV indicates whether the traffic separation policy information is SSID based or internet protocol (IP) address based, the TLV includes an indication of the VID assigned to one of the SSIDs, and if the TLV indicates the traffic separation policy information is SSID based or internet protocol (IP) address based, the TLV also indicates one or more IP addresses associated with the SSID to which the indicated VID is assigned. 

11, The apparatus of claim 7, wherein the information comprises a bitmap that indicates how traffic for a corresponding SSID is to be handled. 
 

    7, The apparatus of claim 5, wherein the information comprises a bitmap that indicates how traffic for a corresponding SSID is to be handled. 
 

12, The apparatus of claim 11, wherein the bitmap indicates whether or not traffic for the corresponding SSID is to only be forwarded between a gateway and an agent. 

8, The apparatus of claim 7, wherein the bitmap indicates whether or not traffic for the corresponding SSID is to only be forwarded between a gateway and an agent. 

13, The apparatus of claim 12, wherein the processing system is configured to discard the traffic for an SSID if the bitmap corresponding to that SSID indicates the traffic is to only be forwarded between a gateway and an agent. 

9, The apparatus of claim 8, wherein the processing system is configured to discard the traffic for an SSID if the bitmap corresponding to that SSID indicates the traffic is to only be forwarded between a gateway and an agent. 

14, The apparatus of claim 7, wherein: the processing system is configured to add a VLAN ID to a packet obtained from a device for which the apparatus is a first point of entry to the MAP network. 

10, The apparatus of claim 5, wherein: the processing system is configured to add a VLAN ID to a packet obtained from a device for which the apparatus is a first point of entry to the MAP network. 

Claims 15-18 are rejected based on the same rationales of Claims 1-6.

Claims 19-26 are rejected based on the same rationales of Claims 7-14.







Allowable Subject Matter
1a. Claims 2, 4-6, 10-14, 16, 18, 20 and 22-26 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1, 3, 7-9, 15, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20110110266 A1) in view of Amini (US 20180310301 A1) and Patil (US 20150257188 A1 ).

2b. Summary of the Cited Prior Art
Li discloses a method for associating traffic characteristics with SSIDs and VIDs (Fig 1-20).
Amini discloses a method for sending control frame in multi-AP and multi-Band network (Fig 1-20).
Patil discloses a method for establishing service session between devices (Fig 1-18).


2c. Claim Analysis
		Regarding Claim 1, Li discloses:
		An apparatus for wireless communications, comprising [(see Fig 1A-2E)]:
		a processing system configured to [(SEE Fig 2D)]:
		assign virtual local area network (VLAN) identifiers (VIDs) to at least some of service set identifiers (SSIDs) supported by a multi access point (MAP) network
[(Li discloses mapping traffic flow with SSID and VID, see:
[0036] Wireless device 102 communicates with wireless gateway 104 using IEEE 
802.11 frames.  It is to be appreciated that the type of protocol used in wireless network 101 is a design choice and may be arbitrary.  An 802.11 frame may be associated with a SSID for a particular traffic flow transmitted to wireless gateway 104.  One or more of an SSID, an Access Point (AP) Identification (ID), a source MAC address, a wireless access category, and TSpec parameter ranges are associated with a QoS profile over wireless network 101.  Wired network 107 has corresponding DOCSIS service flow parameters that provide a QoS profile that is similar to, comparable to, or corresponding to, a QoS profile over wireless network 102.  The corresponding DOCSIS service flow between cable modem 106 and cable modem termination system 108 can be determined based on at least a VID.  Thus, one or more of an SSID, an AP ID, a source MAC address, a wireless access category, and TSpec parameter ranges are used to determine a quality of service associated over wireless network 101 and a VID is used to determine the quality of service over wired network 107.  According to an embodiment, wireless gateway 104 includes a VID mapper 200 that maps a packet, based on one or more of, an SSID, an AP ID, a source MAC address, a wireless access category, and TSpec parameter ranges associated with the related traffic flow to a corresponding VID that is associated with a DOCSIS service flow that has a associated QoS profile.  The VID is in turn is used by DOCSIS classifier 210 in cable modem 106 or wireless gateway and cable modem 110 to classify a packet received over wireless network 101 to a DOCSIS service flow as will be described further below.  The example mapping schemes that the VID mapper 200 can adopt include but are not limited to the following: 
 	[0037] (1) In a first example, a specific SSID is mapped to a specific VID.  In this case, all packets associated with the specific SSID are classified into a particular DOCSIS service flow corresponding to a specific VID that is mapped to that SSID. 
a specific combination of AP ID, wireless access category and SSID are mapped to a particular VID.  In this case, all packets associated with this particular combination of parameters are classified into a particular DOCSIS service flow corresponding to the mapped VID. 
	[0043] ….. IEEE 802.1Q tag 306 includes a tag protocol identifier (TPID) 322, a priority code point (PCP) 324, a canonical format indicator (CFI) field 326, and virtual local area network identification (VID) 328. 
Fig 2C, Virtual Local Area Network Identification (VID) mapper; Fig 3A, SSID 320, VID Mapper 200, 802.1Q Tag 306; Fig 3B; Fig 5, Steps 504-510)];
		generate traffic separation policy information for each of the SSIDs
[(Li discloses associating traffic policy, or characteristics and parameters, including QoS as an example, with SSIDs, see:
[0030] In wireless networks operating under an IEEE 802.11e protocol, WiFi Access Category (AC) and Traffic Specification (Tspec) parameters may be used to determine a Quality of Service for a traffic flow. The AC parameters are broadcast by a wireless gateway 104 to all wireless devices that are associated with a particular Service Set Identifier (SSID). A particular wireless device 102 associated with a SSID can indicate to the wireless gateway 104 the Tspec parameters that correspond to its desired QoS for a traffic flow. In an example, all wireless devices 100 on wireless network 101 employ the same SSID in order to communicate with the wireless gateway 104. The SSID or "Network Name" may also be used to identify a wireless network 101. A SSID is usually determined by a network administrator setting up wireless network 101. The SSID may be broadcast from a wireless gateway 104 within wireless network QoS over wireless network 101 are shown below in table 2. 
TABLE-US-00002 TABLE 2 TSpec Parameters User Priority Max Media Access Control Service Data Unit (MSDU) Size Maximum Burst Size Min Physical Layer (PHY) Rate Peak Data Rate Mean Data Rate Delay Bound Nominal MSDU Size Max Service Interval 
[0031] For a wireless gateway 104 that supports multiple SSIDs, a given SSID may be assigned to a particular type of traffic flow that is associated with a particular QoS profile. To ensure that all the traffic generated from or destined for a given SSID has the desired QoS when being transported from the cable modem 106 to CMTS 108 over the DOCSIS network, a cable operator may statically create a DOCSIS Service Flow (SF) that has a QoS profile corresponding to the QoS profile associated with a SSID. This statically created SF can be used for the traffic associated with the corresponding SSID. A QoS profile as referred to herein is a set of QoS parameters such as TSpec parameters in table 2 or DOCSIS service flow parameters in table 1. 
Fig 2C, Virtual Local Area Network Identification (VID) mapper; Fig 3A, SSID 320, VID Mapper 200, 802.1Q Tag 306; Fig 3B; Fig 5, Steps 504-510; Tables 1-2)];
		wherein the traffic separation policy information is output for transmission 
[(Li discloses sending traffic policy, or characteristics and parameters information, see:
classifies the packet into a service flow corresponding to VID 328, and sends it to CMTS 108.  In another embodiment, wireless device and cable modem 110 performs such encapsulation, classification and transmission. 
Fig 2C, Virtual Local Area Network Identification (VID) mapper; Fig 3A, SSID 320, VID Mapper 200, 802.1Q Tag 306; Fig 3B; Fig 5, Steps 504-510)];
		at least one interface configured to output the traffic separation policy information
[(Li discloses sending traffic policy, or characteristics and parameters information, see:
 	[0054] In step 510, the packet is transmitted to cable modem 106.  Cable modem 106 encapsulates the packet into a DOCSIS format, classifies the packet into a service flow corresponding to VID 328, and sends it to CMTS 108.  In another embodiment, wireless device and cable modem 110 performs such encapsulation, classification and transmission. 
Fig 2C, Virtual Local Area Network Identification (VID) mapper; Fig 3A, SSID 320, VID Mapper 200, 802.1Q Tag 306; Fig 3B; Fig 5, Steps 504-510)].
		Li discloses about associating SID, VID and traffic flows. But Li does not disclose about a multi access point (MAP) network and TLV
		However, Amini discloses multi access point (MAP) network and TLV.
		supported by a multi access point (MAP) network
[(Amini discloses MAP network, see:
and management content of a multi AP network).  
[0114] FIG. 14 illustrates a Wi-Fi beacon with a VIE including control plane data used to facilitate management of a multi-band wireless networking system.  The Wi-Fi beacon 1400 has various parameters including, for example, fixed parameters 1402 and tagged parameters 1404.  In addition, the Wi-Fi beacon 1400 includes VIE 1406 with multi-AP parameters for managing a multi-band networking system.  In this example, the VIE parameters include a Tag Number, Tag length, Version, Multi AP Configuration Info, Vendor Specific Roaming info, and Network Map.  One skilled in the art understands that these parameters are non-limiting examples but a VIE can include essentially any information to manage a system.  In this instance, a network node could embed, extract, and/or modify information of the VIE to facilitate management of the system. 
	Fig 12 and 14)].
	Amini does not disclose about TLV byte count.
		However, Patil discloses TLV byte formats.
		via a type length value (TLV) that includes at least one octet for type, two octets for length, and one or more octets indicating SSIDs
		[(Patil discloses TLV byte format, see:
		[0082] The intent corresponds to the service and/or to the parameters. For example, the intent sent by the seeker device 102 to the advertiser device 104 during NFC data exchange can include the following parameters: 
 and SSID average (10-12 bytes). 
		[0113] The verb record is used to carry the service discovery information for the services running over the ASP layer. The format for the verb NDEF auxiliary record is shown in the FIG. 5. The main attributes of the verb messages are given in the below Table-1 as follows: 
				
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Fig 5; see also Fig 4)].


		Regarding Claim 3, Li and Amini does not discloses about this claim.
		However, Patil disclose about SSID based TLV.
		wherein the TLV indicates whether the traffic separation policy information is one or more of SSID based, internet protocol (IP) address based, or media access control (MAC) address based
		[(Patil discloses TLV byte format, see:
		[0082] The intent corresponds to the service and/or to the parameters. For example, the intent sent by the seeker device 102 to the advertiser device 104 during NFC data exchange can include the following parameters: 
(6 octet service hashes 6 bytes, advertisement_id 4 bytes); Connection capability 1 byte; Operating channel 2/5 bytes; Listen channel 2/5 bytes; and SSID average (10-12 bytes). 
		[0113] The verb record is used to carry the service discovery information for the services running over the ASP layer. The format for the verb NDEF auxiliary record is shown in the FIG. 5. The main attributes of the verb messages are given in the below 
				
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Fig 5; see also Fig 4)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Li’s method for associating traffic characteristics with SSIDs and VIDs with Amini’s method for sending control frame in multi-AP and multi-Band network and Patil’s method for establishing service session between devices with the motivation being to manage wireless local area Network (Amini, Para [0002]) and efficiently establishing a service session in a wireless peer-to-peer (P2P) network (Patil, Abstract).

 
		
		Regarding Claim 7, the claims discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.

		Regarding Claim 8, Li discloses:
		wherein: the at least one interface is configured to obtain a message;  and the TLV is enclosed in the message
[(Li discloses sending traffic policy, or characteristics and parameters information, see:
 	[0054] In step 510, the packet is transmitted to cable modem 106.  Cable modem 106 encapsulates the packet into a DOCSIS format, classifies the packet into a service flow corresponding to VID 328, and sends it to CMTS 108.  In another embodiment, wireless device and cable modem 110 performs such encapsulation, classification and transmission. 
Fig 2C, Virtual Local Area Network Identification (VID) mapper; Fig 3A, SSID 320, VID Mapper 200, 802.1Q Tag 306; Fig 3B; Fig 5, Steps 504-510)].
 
		Regarding Claim 9, the claims discloses similar features as of Claim 3, and is rejected based on the same rationales of Claim 3.
		Regarding Claims 15 and 17, the claims disclose similar features as of Claims 1 and 3, and are rejected based on the same rationales of Claims 1 and 3.
		Regarding Claims 19 and 21, the claims disclose similar features as of Claims 1 and 3, and are rejected based on the same rationales of Claims 1 and 3.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	



/JUNG LIU/Primary Examiner, Art Unit 2473